     Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 ELIJAH IVERSON,

                Petitioner,
                                                                18-CV-1448
           v.                                                   14-CR-197
                                                                DECISION & ORDER
 UNITED STATES OF AMERICA,

            Respondent.
___________________________________


       Pending before this Court is pro se petitioner Elijah Iverson’s motion to vacate his

sentence under 28 U.S.C. § 2255. No. 12-CV-9 1; No. 14-CR-197, Docket Item 137.

For the reasons that follow, the motion is denied.


                                     BACKGROUND

       On July 15, 2016, a jury convicted Iverson on five counts: (1) possessing with the

intent to distribute cocaine and 28 grams or more of a mixture and substance containing

cocaine base, in violation of 21 U.S.C. § 841(a)(1); (2) possessing with the intent to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1); (3) maintaining a drug-

involved premises, in violation of 21 U.S.C. § 856(a)(1); (4) possessing a firearm in

furtherance of drug-trafficking crimes, in violation of 18 U.S.C. § 924(c)(1)(A)(i); and (5)

unlawfully possessing a firearm and ammunition as a convicted felon, in violation of 18

U.S.C. § 922(g)(1). See Docket Items 100, 102, 107.




       1 Iverson petitioned under this civil docket number to vacate his sentence. All
further citations are to the underlying criminal docket.
     Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 2 of 15




       On October 25, 2016, this Court sentenced Iverson to a term of imprisonment of

120 months on counts one, two, three, and, five, and to a consecutive term of 60

months on count four, for a total term of imprisonment of 180 months. See Docket

Items 113, 118. Iverson appealed his conviction and sentence. See Docket Item 116.

On February 22, 2018, the United States Court of Appeals for the Second Circuit

affirmed. See United States v. Iverson, 897 F.3d 450 (2d Cir. 2018).

       On December 7, 2018, Iverson moved to vacate his sentence under 28 U.S.C. §

2255, Docket Item 137, and then moved several times to amend, see Docket Items 139-

43. Iverson argues that his pre-trial, trial, and appellate counsel were ineffective in

failing to bring various motions to suppress evidence and to dismiss the indictment. On

July 11, 2019, this Court granted Iverson’s motions to amend and directed the

government to respond to his most recent petition, filed June 24, 2019. Docket Item

144. The government responded on August 23, 2019, Docket Item 145, and on

September 9, 2019, Iverson replied. Docket Item 146.


                                       DISCUSSION


       A.     Section 2255

       Iverson seeks relief under 28 U.S.C. § 2255, which provides:

       A prisoner in custody under sentence of a court established by Act of
       Congress claiming the right to be released upon the ground that the
       sentence was imposed in violation of the Constitution or laws of the United
       States, or that the court was without jurisdiction to impose such sentence,
       or that the sentence was in excess of the maximum authorized by law, or is
       otherwise subject to collateral attack, may move the court which imposed
       the sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a). A court may dismiss a section 2255 petition without first


                                             2
      Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 3 of 15




conducting a hearing if the petition and record “conclusively show” that the petitioner is

not entitled to the relief he seeks. Id. § 2255(b).


       B.     Ineffective Assistance of Counsel

       Iverson raised various claims, all of them based on the ineffective assistance of

counsel. To prove ineffective assistance of counsel, a defendant must “(1) demonstrate

that his counsel’s performance ‘fell below an objective standard of reasonableness’ in

light of ‘prevailing professional norms’; and (2) ‘affirmatively prove prejudice’ arising

from counsel’s allegedly deficient representation.” United States v. Cohen, 427 F.3d

164, 167 (2d Cir. 2005) (citations omitted) (quoting Strickland v. Washington, 466 U.S.

668, 688 (1984)).

       Under the first prong, there is a “strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at

689. The petitioner may overcome this presumption by showing “that counsel’s

representation was unreasonable under prevailing professional norms and that the

challenged action was not sound strategy.” Kimmelman v. Morrison, 477 U.S. 365, 381

(1986); Strickland, 466 U.S. at 689. In considering whether counsel “failed to exercise

the skills and diligence that a reasonably competent attorney would provide under

similar circumstances,” Boria v. Keane, 99 F.3d 492, 496 (2d Cir. 1996), courts look to

the totality of the circumstances, are “highly deferential,” and make “every effort . . . to

eliminate the distorting effects of hindsight.” Strickland, 466 U.S. at 688-89.

       Under the second prong, the petitioner must show “a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. “A reasonable probability” is “a probability sufficient to undermine


                                              3
     Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 4 of 15




confidence in the outcome,” id., including “the overall integrity of the proceeding,”

Santiago-Diaz v. United States, 299 F. Supp. 2d 293, 300 (S.D.N.Y. 2004). “It is not

enough ‘to show that the errors had some conceivable effect on the outcome of the

proceeding.’ Counsel’s errors must be ‘so serious as to deprive the defendant of a fair

trial, a trial whose result is reliable.’” Harrington v. Richter, 562 U.S. 86, 104 (2011)

(citations omitted) (quoting Strickland, 446 U.S. at 687, 693).

       Here, Iverson argues that his attorneys were ineffective in (1) not moving to

dismiss the indictment as impermissibly vague; (2) not taking various steps to challenge

the admissibility of statements he made on October 22, 2014, as well as certain

evidence seized from his home on October 22 and 23, 2014 2; and (3) not moving to

dismiss the indictment on Speedy Trial Act grounds. See Docket Items 137 and 143.

To resolve Iverson’s ineffective assistance of counsel claims, this Court therefore must

determine whether, in not bringing these motions, counsel’s performance “fell below an

objective standard of reasonableness.” Strickland, 466 U.S. at 688. In doing so, the

Court “must judge [the attorneys’] conduct on the basis of the facts of the particular

case, ‘viewed as of the time of counsel’s conduct.’” Mayo v. Henderson, 13 F.3d 528,

533 (2d Cir. 1994) (quoting Strickland, 466 U.S. at 690).




       2 Iverson’s challenges center around two searches of his home conducted by
Town of Tonawanda police officers, including one K-9, on October 22 and 23, 2014.
See Docket Item 143. The details of those searches, which resulted in the seizure of
marijuana, cocaine, cocaine base, cash, and a rifle with ammunition, are extensively
detailed in this Court’s prior order denying Iverson’s pre-trial motion to suppress, see
Docket Item 66, and this Court assumes the reader’s familiarity with that order.
                                              4
      Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 5 of 15




              1.     Validity of the Indictment

       Iverson first argues that his attorneys were ineffective in not moving to dismiss

the indictment on the grounds that it was impermissibly vague. See Docket Item 137 at

4.

       “Rule 7(c)(1) of the Federal Rules of Criminal Procedure provides that an

‘indictment . . . shall be a plain, concise and definite written statement of the essential

facts constituting the offense charged.’” United States v. De La Pava, 268 F.3d 157,

162 (2d Cir. 2001) (alteration in original) (quoting Fed. R. Crim. P. 7(c)(1)). “An

indictment must sufficiently inform the defendant of the charges against him and provide

enough detail so that he may plead double jeopardy in a future prosecution based on

the same set of events.” Id. (citation omitted). “An indictment, however, need not be

perfect, and common sense and reason are more important than technicalities.” Id.

(citation omitted). “The scrutiny given to an indictment depends, in part, on the timing of

a defendant’s objection to that indictment.” Id. (citations omitted). Where, as here, “a

defendant raises an objection after a verdict has been rendered, . . . [the] indictment

should be interpreted liberally, in favor of sufficiency.” See id. (citation omitted).

       Iverson argues that the indictment failed to “allege essential elements of each

crime charged.” See Docket Item 137 at 4. But he does not point to a specific

deficiency, nor does this Court discern any. For each of the five crimes charged, the

indictment lists the elements of the crime, the dates of their alleged commission

(October 22 and 23, 2014), and—when relevant—the specific street address or weapon

underlying the charge. See Docket Item 102. Iverson’s pre-trial and trial attorneys

therefore were not ineffective in not moving to dismiss the indictment as impermissibly



                                              5
      Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 6 of 15




vague. For the same reasons, his appellate attorney also was not ineffective in not

raising this argument.


              2.      October 22 and 23, 2014 Statements and Evidence

       Iverson also raises several challenges with respect the October 22 and 23, 2014

searches of his residence and statements he made at the time of those searches.

                      a.     October 22, 2014 Statements and Evidence

       Iverson first argues that his attorneys were ineffective in not moving to suppress

statements made, and evidence found, during the warrantless search of his apartment

on October 22, 2014. See Docket Item 143 at 4-5. But counsel did what Iverson now

criticizes them for not doing. Indeed, Iverson’s argument ignores the extensive efforts

undertaken by Iverson’s counsel to suppress this material.

       On March 23, 2015, Iverson’s counsel moved to suppress the statements and

evidence obtained on October 22, 2014. See Docket Item 18. More specifically,

Iverson’s counsel moved to suppress “evidence . . . seized after an unreasonable and

warrantless search of [Iverson’s] residence,” arguing that the warrantless search

violated Iverson’s rights under the Fourth Amendment to the United States Constitution,

as interpreted by the Supreme Court in Florida v. Jardines, 569 U.S. 1 (2013). Id. at 5.

She also moved to suppress “[a]ny alleged statement” made by Iverson “during the

course of the warrantless search of his apartment and during his arrest, on October 22,

2014,” because it was made while he was “in custody and in response to interrogation

. . . without a knowing[,]intelligent[, and voluntary] waiver of his rights.” See id. at 6-7.

       Over two days in June and July 2015, United States Magistrate Judge Jeremiah

J. McCarthy held an evidentiary hearing on that motion, see Docket Items 31, 41, 43,


                                               6
      Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 7 of 15




46-47; in November 2015, both Iverson and the government provided the court with

post-hearing briefing, see Docket Items 52-55; and in November 2015, Judge McCarthy

heard oral argument, see Docket Item 58. Three weeks later, in December 2015, Judge

McCarthy recommended denying Iverson’s motion. See Docket Item 59.

       Iverson’s counsel then objected to Judge McCarthy’s recommendation. After

reviewing the defendant’s objections and the government’s response to those

objections, this Court adopted Judge McCarthy’s recommendation and denied Iverson’s

motion to suppress. See Docket Item 66. This Court explained that it was “undisputed

that Iverson called 911 to report a person who may have been an armed robber, and

the officers’ behavior objectively revealed a purpose to follow up on that request for

assistance.” Id. at 12. The Second Circuit affirmed: “Given that the officers and [the K-

9] were lawfully [in Iverson’s apartment], Iverson had no legitimate or reasonable

expectation of privacy in airborne particles bearing odors.” Iverson, 897 F.3d at 461.

       Iverson now argues that his counsel should have challenged the admissibility of

these statements and evidence a second time. He asserts that the K-9 officer’s

testimony—as a whole and specifically with respect to Iverson’s having seen, and

therefore consented to the entry of, the K-9—was unreliable. In support of this

assertion, he claims that in preparing the warrant application, the officer “fabricated the

existence of an informant [and] omitted an earlier entry into [Iverson’s] residence without

his [K-9].” Docket Item 143 at 4. Even assuming that Iverson’s assertions are accurate,

neither circumstance is material. The relevant question simply is whether the officer

had a constitutionally-sufficient justification for entering Iverson’s residence, K-9 in tow,

on October 22, 2014. And on that question, Iverson offers no reason to disturb this



                                              7
      Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 8 of 15




Court’s prior factual findings that the officers were present in Iverson’s apartment “only

as a result of the 911 call that Iverson himself made”; that “the human officers had at

least an implicit license to enter the apartment”; that the officer brought the K-9 “to

assist in the search for the suspicious person Iverson reported”; that “the officers had an

implicit license to enter Iverson’s apartment with [the K-9]”; and that “Iverson observed

[the K-9] enter his apartment and remain without objection.” Docket Item 66 at 11-12

(citations omitted).

       In short, there is no reason to find that Iverson’s pre-trial and trial attorneys were

ineffective in not challenging the search and statements for a second time. For the

same reasons, his appellate attorney also was not ineffective in not raising this

argument.

                       b.   State-Federal Cooperation

       Iverson also argues that his attorneys were ineffective in not challenging the

legality of the October 23, 2014 search warrant on the grounds that the issuing

magistrate, “Town [of Tonawanda] Justice Gruber[,] was not a neutral and detached

magistrate but merely an adjunct law enforcement officer” and that “[n]o [f]ederal

[o]fficial was involved in obtaining the state search warrant.” See Docket Item 143 at 1-

2. Neither argument has merit.

       A federal prosecution may rely on evidence obtained by state law enforcement

officers under a warrant issued by a state official. See generally United States v. Smith,

9 F.3d 1007, 1014 (2d Cir. 1993) (citations omitted). In such circumstances, the

constitutionality of the search warrant is assessed under federal law. Id. And Iverson

offers no support for his conclusory assertion that the town justice was not a “neutral

and detached magistrate”—that is, that Justice Gruber did not make a “disinterested
                                              8
     Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 9 of 15




determination” about the existence of probable cause. See Coolidge v. New

Hampshire, 403 U.S. 443 (1971) (quoting Johnson v. United States, 333 U.S. 10, 14

(1948)). In other words, Iverson’s pre-trial and trial attorneys were not ineffective in not

challenging the constitutionality of the search warrant on the grounds that it was issued

by a state official. For the same reasons, his appellate attorney also was not ineffective

in not raising this argument.

                     c.      Franks Hearing

       Iverson also argues that his attorneys were ineffective in not moving for a hearing

under Franks v. Delaware, 438 U.S. 154 (1978), to challenge the validity of the K-9

officer’s assertions in the search warrant application. More specifically, he argues that

counsel should have challenged the affidavit supporting the warrant application on the

grounds that the attesting officer “fabricated the existence of an informant, omitted an

earlier entry into [Iverson’s] residence . . . , and included evidence from an illegal

warrantless search,” id. at 2-3.

       “To suppress evidence obtained pursuant to an affidavit containing erroneous

information, the defendant must show that: ‘(1) the claimed inaccuracies or omissions

are the result of the affiant’s deliberate falsehood or reckless disregard for the truth; and

(2) the alleged falsehoods or omissions were necessary to the [issuing] judge’s

probable cause finding.” United States v. Canfield, 212 F.3d 713, 717-18 (2d Cir. 2000)

(quoting United States v. Salameh, 152 F.3d 88, 113 (2d Cir. 1998)) (additional citation

omitted).

       Here, even if Iverson’s factual assertions are correct, “after putting aside [the

allegedly] erroneous information and material omission, ‘there remains a residue of

independent and lawful information sufficient to support probable cause.’” Id. at 718
                                              9
     Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 10 of 15




(quoting United States v. Ferguson, 758 F.2d 843, 849 (2d Cir. 1985)). For the reasons

stated above, the officers lawfully found drugs inside Iverson’s residence. They then

used that contraband, as well as the defendant’s voluntary statements that additional

drugs were stored in the apartment, to apply for a search warrant. See Docket Item 45-

6 at 2-4. Although the warrant referred to an informant, that reference was not

necessary to find probable cause to believe that additional drugs were present in the

apartment. And even assuming that the officer omitted information about a prior entry

into Iverson’s apartment, “[a]n otherwise sufficient application for a search warrant need

not relate unproductive or unsuccessful efforts in the course of the investigation,” United

States v. Smith, 9 F.3d 1007, 1014 (2d Cir. 1993) (citation omitted).

       In short, even if Iverson’s pre-trial counsel’s performance “fell below an objective

standard of reasonableness, ” Strickland, 466 U.S. at 688, in not requesting a Franks

hearing after the suppression hearing—a dubious assertion given that she cross-

examined the attesting officer during that suppression hearing, see Docket Item 46—her

error did not prejudice Iverson because the warrant otherwise was supported by

probable cause. For the same reasons, his trial and appellate attorneys also were not

ineffective in not raising this argument.


              3.     Speedy Trial Act

       Finally, Iverson argues that his attorneys were ineffective in not moving to

dismiss the indictment against him on Speedy Trial Act grounds.

       The Speedy Trial Act, 18 U.S.C. §§ 3161-3174, “generally requires a trial to

begin within 70 days of the filing of an information or indictment or the defendant’s initial

appearance, but the Act recognizes that criminal cases vary widely and that there are


                                             10
     Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 11 of 15




valid reasons for greater delay in particular cases.” Zedner v. United States, 547 U.S.

489 (2006) (citing 18 U.S.C. § 3161(c)(1)). For example, section 3161(h)(7)(A) permits

a court to grant a continuance, and exclude the resulting delay, if the court finds that

“the ends of justice served by granting the continuance outweigh the public’s and

defendant’s interests in a speedy trial.” Id. at 498-99. And several provisions govern

the time following a defendant’s pre-trial motions that require a hearing. “Under

[section] 3161(h)(1)([D])[,] any period of delay caused by any pretrial motion, from the

filing of the motion through the conclusion of the hearing, is excluded.” United States v.

DiTommaso, 817 F.2d 201, 209 (2d Cir. 1987) (citing Henderson v. United States, 476

U.S. 321, 326 (1986)) (footnote omitted). “In addition, subsection ([D]) also excludes

time after a hearing on a motion but before the district court receives all the submissions

by counsel it needs to decide the motion.” Id. (citing Henderson, 476 U.S. at 331).

“Finally, [section] 3161(h)(1)([H]) permits the exclusion of an additional 30 days once

the motion is actually taken ‘under advisement’ by the court.” Id. (citing Henderson, 476

U.S. at 328-29).

       Iverson was indicted on October 31, 2014. Docket Item 1. That same day, he

joined the government’s motion to exclude time under section 3161(h)(7)(A) through

January 21, 2015, so that counsel could complete discovery and file pre-trial motions.

Docket Items 3, 9 at 25-26, 13. Judge McCarthy granted the motion to exclude time.

See id. On January 20, 2015, Iverson’s counsel moved to extend her time to file pre-

trial motions by 60 days. See Docket Item 15-16. Iverson “agree[d] to the exclusion of

time under the Speedy Trial Act in that the ends of justice are served by such an

adjournment and outweigh the best interests of the public and [Iverson] in a speedy



                                            11
     Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 12 of 15




trial.” Docket Item 16 at 3. Judge McCarthy granted the motion and excluded time

through March 23, 2015. Docket Item 17. On March 23, 2015, Iverson moved to

suppress the statements and evidence of October 22 and 23, 2014, discussed above.

See Docket Item 18. Under section 3161(h)(1)(D) and (H), time therefore was excluded

until 30 days after January 25, 2016—the date this Court held argument on Iverson’s

objections to Judge McCarthy’s Report and Recommendation. See Docket Item 65.

       This Court denied Iverson’s suppression motion on February 25, 2016, see

Docket Item 66, and the government moved the following day to set a trial date, see

Docket Item 67. On March 2, 2016, this Court granted Iverson’s motion to be assigned

new counsel and also granted the government’s unopposed motion under section

3161(h)(7)(A) to exclude the time from March 2, 2016, through March 4, 2016, so that

Iverson could be appointed new counsel. See Docket Item 72. Thereafter time was

excluded twice more, with Iverson’s consent and under section 3161(h)(7)(A), through

July 1, 2016, so that Iverson’s new counsel could prepare for trial. See Docket Items 74

and 76. Trial commenced on July 12, 2016. See Docket Item 95.

       This Court therefore calculates 14 unexcluded days as having elapsed under the

Speedy Trial Act—the period from February 26, 2016, through March 1, 2016, 3 and



       3 “While it is well settled that a pretrial motion automatically tolls the speedy trial
clock under 18 U.S.C. § 3161(h)(1)(D), neither the Supreme Court nor the Second
Circuit has ruled definitively upon the question of whether a motion to set a trial date is
‘any pretrial motion’ for purposes of calculations under the [Speedy Trial Act].” United
States v. Love, 2012 WL 4503162, at *1 (W.D.N.Y. Sept. 28, 2012) (citations
omitted), aff’d in relevant part sub nom. United States v. Holley, 813 F.3d 117, 112 (2d
Cir. 2016) (finding resolution of this issue unnecessary because, even assuming such
time is not excluded, no violation would have occurred)). This Court similarly need not
reach this issue because, even assuming arguendo that such time is non-excludable,
Iverson still would not reach the 70-day threshold.

                                              12
     Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 13 of 15




from July 2, 2016, through July 11, 2016. This calculation falls far short of the permitted

70 days.

       Finally, and although Iverson did not specifically raise a claim under the Sixth

Amendment, this Court considers such a claim in light Iverson’s of pro se status. “The

absence of a Speedy Trial Act violation does not ipso facto defeat a Sixth Amendment

speedy trial claim.” United States v. Rice, 746 F.3d 1074, 1081 (D.C. Cir. 2014) (citing

18 U.S.C. § 3173). Nevertheless, it is an “exceptional” case “in which the Act is

followed but there is a ‘clear or obvious’ Sixth Amendment error.” Id.

       To determine whether a defendant’s Sixth Amendment right to a speedy trial has

been violated, a court must consider the “[l]ength of delay, the reason for the delay, the

defendant’s assertion of his right, and prejudice to the defendant.’” United States v.

Black, 918 F.3d 243, 254 (2d Cir. 2019) (quoting Barker v. Wingo, 407 U.S. 514 (1972)).

“[No] individual factor can[ ] be a ‘necessary or sufficient condition’ for a speedy trial

violation but instead the factors are ‘related’ and ‘must be considered together’ in the

context of the case.” Id. (quoting Barker, 407 U.S. at 533).

       Even assuming that a delay of over twenty months is sufficient to “place[ ] a

speedy trial violation on the table,“ id. (quoting Barker, 407 U.S. at 530), none of the

remaining three factors supports such a finding. With respect to the second factor, the

delays resulted from Iverson’s diligent attempts to suppress the evidence that served as

the foundation of the government’s case and from Iverson’s request that he be assigned

new counsel. In other words, the delays were not “[a] deliberate attempt to delay the

trial in order to hamper the defense,” Barker, 407 U.S. at 531, but instead reasonable

efforts to defend against the charges. The third factor also weighs against Iverson



                                              13
     Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 14 of 15




because he consented to each delay and did not assert the possibility of a speedy trial

violation until well after the trial was completed. Cf. United States v. Tigano, 880 F.3d

602, 617 (2d Cir. 2018) (finding that the third Barker factor weighed in the defendant’s

favor where he had “requested his speedy trial so frequently and vociferously” that it

was “simply inconceivable the government was not ‘put on notice’ that this issue would

resurface if [the defendant’s] speedy trial rights were not protected”). And with respect

to the fourth factor, Iverson makes no effort to show that the delays prejudiced him.

Indeed, doing so would be difficult given that the time about which he now complains

was spent litigating the crucial suppression issue and then, as a result of his own

request for new counsel, preparing for trial.

       In short, this Court finds no violation of Iverson’s rights under either the Speedy

Trial Act or the Sixth Amendment and certainly does not find that Iverson’s pre-trial and

trial attorneys were ineffective in failing to raise such a claim. For the same reasons, his

appellate attorney also was not ineffective in not raising this argument.




                                            14
     Case 1:14-cr-00197-LJV-JJM Document 147 Filed 04/27/20 Page 15 of 15




                                     CONCLUSION


      For the reasons set forth above, Iverson’s motion to vacate his sentence under

28 U.S.C. § 2255, Docket Item 137, is DENIED. His petition in W.D.N.Y. Docket No.

18-CV-1448 is DISMISSED; and the Clerk of Court shall close that case.

      The Court hereby certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this

judgment would not be taken in good faith and therefore denies leave to appeal as a

poor person. Coppedge v. United States, 369 U.S. 438 (1962).

      Iverson must file any notice of appeal with the Clerk’s Office, United States

District Court, Western District of New York, within 30 days of the date of judgment in

this action. Requests to proceed on appeal as a poor person must be filed with the

United States Court of Appeals for the Second Circuit in accordance with the

requirements of Rule 24 of the Federal Rules of Appellate Procedure.

      SO ORDERED.


DATED:       April 27, 2020
             Buffalo, New York



                                             /s/ Hon. Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           15
